DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-2, 6, 8-9, 12, 13, 17, 19, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over ITOH et al. (US 2012/0252354) in view of REIMANN et al. (US 11,272,422).
Regarding claim 1, Itoh discloses a method of wireless communication comprising: 
receiving information from a plurality of relays (abstract, lines 1-5; p. [0005], [0008], [0089]-[0091]; the management device receives information such as location from a plurality of relays); 
compiling a relay cell list for an area of interest based on the received information from the plurality of relays (abstract; p. [0008], [0009], [0013]; the management device generates a candidate list showing relay device candidates based on the information about relays in the management table and location of a communication device (i.e., UE)); and 
providing the relay cell list to a user equipment (UE) (abstract; p. [0008], [0009], [0013]; the management device transmits the candidate list to the communication device (i.e., UE)).
But, Itoh fails to particularly disclose receiving path information and wherein the relay cell list is based on path information, the relay cell list indicating selectable relays in the area of interest.
However, Reimann teaches receiving path information and wherein the relay cell list is based on path information (col. 2, lines 40-44; col. 3, lines 17-27; col. 7, lines 9-21; the first UE receive information related to route sections (i.e., path information) of two or more candidate relays to determine route commonality and determine candidate relays in proximity of the first UE based on route commonality (i.e., route commonality)), 
the relay cell list indicating selectable relays in the area of interest (col. 2, lines 24-31; col. 4, lines 51-61; col. 5, lines 10-12; col. 8, lines 64-col 9, lines 1-7; Candidate relays are determined in proximity of the first UE, the candidate relays may include two or more relays (i.e., list) in the proximity (i.e., area of interest) of the first UE, one of the relays may be selected by the first UE). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Itoh with the teachings of Reimann, since such a modification would allow to identify mobile relays in the area as candidate for selection based on the route commonality with the User Equipment.
Regarding claim 2, the combination of Itoh and Reimann disclose the method of claim 1, Itoh discloses wherein the area of interest is identified as a portion of a wireless communications network (abstract; i.e., current location of the communication device).
Regarding claim 6, the combination of Itoh and Reimann disclose the method of claim 2, Itoh discloses wherein the relay cell list is provided to the UE via a control plane provisioning function (p. [0029]).
Regarding claim 8, the combination of Itoh and Reimann discloses the method of claim 1, Itoh discloses further comprising receiving a query from the UE, including a location and a time of access to the area of interest for the UE, to request the relay cell list (p. [0018], [0217]; the communication device includes a request section to transmit a request signal (i.e., querying) for requesting the candidate relay list including location information (i.e., area of interest)).
Regarding claim 9, the combination of Itoh and Reimann disclose the method of claim 1, Reimann but does not particularly disclose wherein at least one of the plurality of relays is located in a vehicle with a known path (col. 2, lines 40-44; col. 3, lines 17-27; col. 7, lines 9-21; the first UE receive information related to route sections (i.e., known path) of two or more candidate relays; the relays could be UEs located on transportation vehicles, see col. 9, lines 9-15).
Regarding claim 12, Itoh discloses a path server (i.e., management device) comprising: 
at least one processor coupled to a memory (p. [0101]), the at least one processor (p. [0106]; i.e., control section) configured to:  
receive information from a plurality of relays (abstract, lines 1-5; p. [0005], [0008], [0089]-[0091]; the management device receives information such as location from a plurality of relays);
compile a relay cell list for an area of interest based on the received information from the plurality of relays (abstract; p. [0008], [0009], [0013]; the management device generates a candidate list showing relay device candidates based on the information about relays in the management table and location of a communication device (i.e., UE)); and 
to provide the relay cell list to a user equipment (UE) (abstract; p. [0008], [0009], [0013]; the management device transmits the candidate list to the communication device (i.e., UE)).
But, Itoh fails to particularly disclose receiving path information and wherein the relay cell list is based on path information, the relay cell list indicating selectable relays in the area of interest.
However, Reimann teaches receiving path information and wherein the relay cell list is based on path information (col. 2, lines 40-44; col. 3, lines 17-27; col. 7, lines 9-21; the first UE receive information related to route sections (i.e., path information) of two or more candidate relays to determine route commonality and determine candidate relays in proximity of the first UE based on route commonality (i.e., route commonality)), 
the relay cell list indicating selectable relays in the area of interest (col. 2, lines 24-31; col. 4, lines 51-61; col. 5, lines 10-12; col. 8, lines 64-col 9, lines 1-7; Candidate relays are determined in proximity of the first UE, the candidate relays may include two or more relays (i.e., list) in the proximity (i.e., area of interest) of the first UE, one of the relays may be selected by the first UE). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Itoh with the teachings of Reimann, since such a modification would allow to identify mobile relays in the area as candidate for selection based on the route commonality with the User Equipment.
 Regarding claim 13, the combination of Itoh and Reimann disclose the path server of claim 12, Itoh discloses wherein the area of interest is identified as a portion of a wireless communications network (abstract; i.e., current location of the communication device).
Regarding claim 17, the combination of Itoh and Reimann disclose the path server of claim 12, Reimann discloses wherein at least one of the plurality of relays is located in a vehicle with a known path (col. 2, lines 40-44; col. 3, lines 17-27; col. 7, lines 9-21; the first UE receive information related to route sections (i.e., known path) of two or more candidate relays; the relays could be UEs located on transportation vehicles, see col. 9, lines 9-15).
Regarding claim 19, Itoh discloses a method at a user equipment (UE) (Fig. 3, UE 25) comprising: 
accessing a relay cell list for an area of interest (abstract; p. [0008], [0009], [0013]; the management device generates a candidate list showing relay device candidates based on the information about relays in the management table and location of a communication device (i.e., UE) and provides the relay list to the UE); 
searching for a relay based on information contained in the relay cell list (p. [0121]-[0122]; the communication device selects a relay that supplies the optimal function based on the list provided by the management server, the step of searching is inherent given that the list is used to select the relay); and selecting the relay based on information contained in the relay cell list (p. [0121]-[0122]; the communication device selects a relay that supplies the optimal function based on the list provided by the management server).  
But, Itoh does not particularly disclose wherein the relay cell list is based on path information from a plurality of relays.
However, Reimann teaches wherein the relay cell list is based on path information from a plurality of relays (Col. 2, lines 40-44; col. 3, lines 17-27; col. 7, lines 9-21; the first UE receive information related to route sections (i.e., path information) of two or more candidate relays to determine route commonality. Candidate relays are determined in proximity of the first UE, the candidate relays may include two or more relays (i.e., list) in the proximity (i.e., area of interest) of the first UE based on route commonality (i.e., path information), one of the relays may be selected by the first UE; see Col. 2, lines 24-31; col. 4, lines 51-61; col. 5, lines 10-12; col. 8, lines 64-col 9, lines 1-7). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Itoh with the teachings of Reimann, since such a modification would allow to identify mobile relays in the area as candidate for selection based on the route commonality with the User Equipment.
Regarding claim 20, the combination of Itoh and Reimann disclose the method of claim 19, Itoh discloses wherein the relay cell list is received from a path server (abstract; p. [0008], [0009], [0013]; the communication device receives the relay list from the management server (i.e., path server)).
Regarding claim 21, the combination of Itoh and Reimann disclose the method of claim 20, Itoh discloses further comprising: querying the path server to request the relay cell list (p. [0018], [0217]; the communication device includes a request section to transmit a request signal (i.e., querying) for requesting the candidate relay list).  
Regarding claim 22, the combination of Itoh and Reimann disclose the method of claim 21, Itoh discloses wherein the querying comprises at least one of: querying using an Internet connection; querying using a control plane query function; or QC195192P1Qualcomm Ref. No. 195192P1 47 discovering the path server using a fully qualified domain name (FQDN) for the path server (p. [0164]; p. [0054]).  
Regarding claim 23, the combination of Itoh and Reimann disclose the method of claim 20, Itoh discloses further comprising: requesting an updated relay cell list (p. [0018], [0217]; the communication device includes a request section to transmit a request signal (i.e., querying) for requesting the candidate relay list; the management table in the management server is updated based on relay information – p. [0105], thus it would be obvious for the communication device to obtain updated relay list).
5.	Claims 3, 4, 10, 11, 14, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ITOH et al. in views of REIMANN et al., and IWATA (US 2020/0229065).
Regarding claim 3, the combination of Itoh and Reimann disclose the method of claim 2, but does not particularly disclose wherein the relay cell list for the area of interest is compiled based on geo-location information and time window information for the plurality of relays contained in the path information.
However, Iwata teaches wherein the relay cell list for the area of interest is compiled based on geo-location information and time window information for the plurality of relays contained in the path information (p. [0053]; the vehicle (i.e., relay selected) may be a vehicle that is currently located in a communication area P (i.e., area of interest) of the wireless base station and passes through the vicinity of the point X within a predetermined time (i.e., time window)).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Itoh and Reimann with the teachings of Iwata, since such a modification would allow the mobile relay to communicate with the base station when passing through the vicinity of a point and within a predetermined time.
Regarding claim 4, the combination of Itoh, Reimann, and Iwata disclose the method of claim 3, Iwata discloses wherein the portion of the wireless communications network contains at least one donor base station that is capable of being connected to at least one of the plurality of relays during the time window (p. [0053]; the vehicle (i.e., relay selected) may be a vehicle that is currently located in a communication area P of the wireless base station (i.e., donor base station) and passes through the vicinity of the point X within a predetermined time (i.e., time window)).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify Itoh with the teachings of Iwata, since such a modification would allow the mobile relay to communicate with the base station when passing through the vicinity of a point and within a predetermined time.
Regarding claim 10, the combination of Itoh and Reimann disclose the method of claim 1, but does not particularly disclose wherein the path information includes a plurality of geographic locations and associated time window for each of the plurality of relays with a corresponding relay cell operation configuration.
However, Iwata teaches wherein the path information includes a plurality of geographic locations and associated time window for each of the plurality of relays with a corresponding relay cell operation configuration (p. [0051], [0053]; based on the travel plans, the processing section searches for a vehicle that travels at a point in the vicinity within a predetermined time from the current time (i.e., time window)…using a current position in the vehicle (i.e., relay) situation information on one or more vehicles, the pro9cessing section searches for a vehicle that is located at a position at which the vehicle can communicate with one of the plurality of base stations). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Itoh and Reimann with the teachings of Iwata, since such a modification would allow selecting mobile relays with similar travel plans to generate a data transfer path via a plurality of relays to reach the server.
Regarding claim 11, the combination of Itoh and Reimann disclose method of claim 1, but does not particularly disclose wherein the relay cell list includes at least one relay from the plurality of relays that is located in the area of interest during at least a portion of a time window.
However, Iwata teaches (p. [0051], [0053]; based on the travel plans, the processing section searches for a vehicle that travels at a point in the vicinity within a predetermined time from the current time (i.e., time window)…using a current position in the vehicle (i.e., relay) situation information on one or more vehicles, the processing section searches for a vehicle that is located at a position at which the vehicle can communicate with one of the plurality of base stations); or expected to be located in the area of interest during at least a portion of a time window that is a future time.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Itoh and Reimann with the teachings of Iwata, since such a modification would allow selecting mobile relays with similar travel plans to generate a data transfer path via a plurality of relays to reach the server.
Regarding claim 14, the combination of Itoh and Reimann disclose the path server of claim 13, but does not particularly disclose wherein the area of interest is compiled based on geo-location information and time window information for the plurality of relays contained in the path information.
However, Iwata teaches wherein the area of interest is compiled based on geo-location information and time window information for the plurality of relays contained in the path information (p. [0053]; the vehicle (i.e., relay selected) may be a vehicle that is currently located in a communication area P (i.e., area of interest) of the wireless base station and passes through the vicinity of the point X within a predetermined time (i.e., time window)).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Itoh and Reimann with the teachings of Iwata, since such a modification would allow the mobile relay to communicate with the base station when passing through the vicinity of a point and within a predetermined time.
Regarding claim 15, the combination of Itoh, Reimann, and Iwata disclose the path server of claim 14, Iwata discloses wherein the portion of the wireless communications network contains at least one donor base station that could be connected to at least one of the plurality of relays during the time window (p. [0053]; the vehicle (i.e., relay selected) may be a vehicle that is currently located in a communication area P of the wireless base station (i.e., donor base station) and passes through the vicinity of the point X within a predetermined time (i.e., time window)).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination Itoh and Reimann with the teachings of Iwata, since such a modification would allow the mobile relay to communicate with the base station when passing through the vicinity of a point and within a predetermined time.
Regarding claim 18, the combination of Itoh and Reimann disclose the path server of claim 12, but does not particularly disclose wherein the path information includes a plurality of geographic locations and associated time window for each of the plurality of relays with a corresponding relay cell operation configuration. 
However, Iwata teaches wherein the path information includes a plurality of geographic locations and associated time window for each of the plurality of relays with a corresponding relay cell operation configuration (p. [0051], [0053]; based on the travel plans, the processing section searches for a vehicle that travels at a point in the vicinity within a predetermined time from the current time (i.e., time window)…using a current position in the vehicle (i.e., relay) situation information on one or more vehicles, the processing section searches for a vehicle that is located at a position at which the vehicle can communicate with one of the plurality of base stations). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Itoh and Reimann with the teachings of Iwata, since such a modification would allow selecting mobile relays with similar travel plans to generate a data transfer path via a plurality of relays to reach the server.

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over ITOH et al. in views of REIMANN et al., and CHU et al. (US 2015/0296350).
Regarding claim 5, the combination of Itoh and Reimann disclose the method of claim 2, but does not particularly disclose further comprising at least one of: 
providing the relay cell list to the UE, when the UE is registering to the wireless communications network in the area of interest; 
providing the relay cell list to the UE, when the UE enters the area of interest due to a
mobility event: or
providing the relay cell list to the UE via a broadcast transmission in the area of interest.
However, Chu teaches providing the relay cell list to the UE via a broadcast transmission in the area of interest (p. [0037]-[0038]; the base station broadcast a relay point list that comprises of UEs and base stations that can act as relay points, the first UE receives the list and may select a relay point available for communication nearby the first UE from the list). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the combination of Itoh and Reimann with the teachings of Chu, since such a modification would allow the base station to inform the UEs in the coverage area of relay points available nearby. 


Allowable Subject Matter
7.	Claims 25, and 28-30 are allowed based on the amendments filed on 06/17/2022.
8.	Claims 7, 16, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840. The examiner can normally be reached Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643